      0:20-cv-01950-JMC-SVH    Date Filed 06/01/20   Entry Number 7   Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Carl Michael Mann II and              )     C/A No.: 0:20-1950-JMC-SVH
    O’Darrius Adams,                      )
                                          )
                     Plaintiffs,          )
                                          )
         vs.                              )
                                          )          ORDER AND NOTICE
    Federal Bureau of Investigation;      )
    Jarrod Smarr; Mark Straube, FBI       )
    Special Agent; Daniel Burkhart,       )
    York County Law Enforcement           )
    Officer; and Chris Rowe, York         )
    County Law Enforcement Officer,       )
                                          )
                     Defendants.          )
                                          )

        Carl Michael Mann II and O’Darrius Adams (“Plaintiff”), proceeding pro

se and in forma pauperis, filed this complaint seeking compensatory damages

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), 1 and 42 U.S.C. § 1983. Plaintiff sues the above-

listed defendants for alleged constitutional rights violations related to their

arrest. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ.

Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such




1   Bivens established that victims of a constitutional violation perpetuated by a
federal actor may sue the offender for damages in federal court despite the
absence of explicit statutory authorization for such suits.
     0:20-cv-01950-JMC-SVH   Date Filed 06/01/20   Entry Number 7   Page 2 of 7




complaints for relief and submit findings and recommendations to the district

judge.

I.     Factual and Procedural Background

       Plaintiffs are defendants in a criminal drug conspiracy case pending in

this court (United States v. Hemphill, et al., Cr. No. 0:18-557-MGL), 2 and for

which jury selection has been scheduled for August 5, 2020. 3 Plaintiffs allege

Straube, Burkhart, and Rowe had knowledge that confidential informant

Smarr previously kept the money from a controlled buy until he was caught in

a traffic stop. [ECF No. 1-1 at 2]. Plaintiffs allege they have uncovered

misconduct and criminal acts by Smarr, who they claim staged a fake drug

deal implicating Darryl Hemphill, which was recorded by law enforcement. Id.

They allege Straube omitted critical information as to Smarr’s unreliability,

thereby violating their Fourth and Fourteenth Amendment rights. Id. at 2–3.




2 A district court may take judicial notice of materials in the court’s own files.
See United States v. Parker, 956 F.2d 169, 171 (8th Cir. 1992) (the district
court had the right to take judicial notice of a prior related proceeding); see
also Fletcher v. Bryan, 175 F.2d 716 (4th Cir. 1949).
3 The undersigned notes that if Plaintiffs are convicted in their upcoming trial,

will likely be dismissed pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).
The Heck Court held that in addressing a claim for damages, “the district court
must consider whether a judgment in favor of the plaintiff would necessarily
imply the invalidity of his conviction or sentence; if it would, the complaint
must be dismissed unless the plaintiff can demonstrate that the conviction or
sentence has already been invalidated.” Heck, 512 U.S. at 487.

                                       2
      0:20-cv-01950-JMC-SVH   Date Filed 06/01/20    Entry Number 7     Page 3 of 7




Plaintiffs   claim   Borkhart,   Rowe,       and    Straube   “played    a   part     in

compartmentalizing information and details. . . .” Id. at 3.

II.     Discussion

        A.    Standard of Review

        Plaintiffs filed the complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under 28

U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

                                         3
   0:20-cv-01950-JMC-SVH     Date Filed 06/01/20   Entry Number 7   Page 4 of 7




pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    FBI cannot be sued under Bivens

      The Bivens doctrine that victims of a constitutional violation

perpetuated by a federal actor may sue the offender for damages in federal

court despite the absence of explicit statutory authorization for such suits.

However, only individual persons can be subject to Bivens liability. See Corr.

                                       4
   0:20-cv-01950-JMC-SVH     Date Filed 06/01/20   Entry Number 7   Page 5 of 7




Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001); F.D.I.C. v. Meyer, 510 U.S.

471, 486 (1994). Therefore, the FBI is subject to summary dismissal.

            2.     Insufficient Factual Allegations

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      Here, Plaintiffs have alleged the law enforcement defendants knew

Smarr was an unreliable informant, and that caused a deprivation of their

Fourth   and     Fourth   Amendment     rights.    To   demonstrate   an   officer

unreasonably searched property or seized an individual based on a lack of

probable cause, a plaintiff must show the officer “deliberately or with a reckless

disregard for the truth made material false statements in his affidavit or

omitted from that affidavit material facts with the intent to make, or with

reckless disregard of whether they thereby made, the affidavit misleading.”

                                       5
   0:20-cv-01950-JMC-SVH     Date Filed 06/01/20   Entry Number 7   Page 6 of 7




Miller v. Prince George’s Cnty., 475 F.3d 621, 627 (4th Cir. 2007) (internal

citations and quotation marks omitted). However, allegations of negligence or

innocent mistake are insufficient to provide a basis for a constitutional

violation. Id. at 627–28.

      Plaintiffs have not shown how Smarr’s alleged unreliability led to a false

search or seizure as to them. Plaintiffs state Smarr was used “as the only

source to generate probable cause.” [ECF No. 1-1 at 3]. However, Plaintiffs

provide no factual allegations to support such statements. Similarly, although

Plaintiffs claim Smarr committed unspecified criminal acts connected to the

controlled buys, they fail to allege any facts showing that the controlled buys

can therefore not be the basis for probable cause.

      Plaintiff’s complaint provides insufficient facts to challenge the validity

of any warrant obtained by law enforcement.

                   NOTICE CONCERNING AMENDMENT

      Plaintiffs may attempt to correct the defects in his complaint by filing an

amended complaint by June 19, 2020, along with any appropriate service

documents. Plaintiffs are reminded an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiffs file an amended

                                       6
   0:20-cv-01950-JMC-SVH    Date Filed 06/01/20   Entry Number 7   Page 7 of 7




complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiffs fail to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave for

further amendment.

     IT IS SO ORDERED.



May 29, 2020                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      7
